UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- --- - x
In re:                                : Chapter 11
                                      :
AURORA COMMERCIAL CORP.,              : Case No. 19-10843 (SCC)
                                      :
                                      : (Jointly Administered)
                     Debtors.         :
                                      :
----------------------------------- x


                 NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF NOTICES,
                              PLEADINGS AND OTHER FORMS
SIRS:

        PLEASE TAKE NOTICE that Judith Czin, the Estate of Eugene Czin, deceased, and all

Distributees of the Estate of Eugene Czin, deceased, creditors and parties in interest in the

above captioned case, hereby appear by and through their counsel, Jacob Ginsburg, Esq. PLLC,

and demand, pursuant to Bankruptcy Rules 2002, 9007 and 9010(b), and other applicable law,

that all notices given or required to be given in this case and all papers served or required to be

served in this case, be given to and served upon the undersigned attorney or on their behalf, at

the address set forth below:

                    Jacob Ginsburg, Esq. PLLC
                    One Concord Drive
                    Monsey, NY 10952
                    (845) 371-1914

        PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices of papers referred to in the Bankruptcy Rules specified above, but also includes without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint

or demand, whether formal or informal, whether written or oral and whether transmitted or


                                                                                                  1
conveyed by mail, delivery, telephone, telex or otherwise which affect or seek to affect in any

way the Debtors or property or proceeds in which the Debtors may claim an interest.

Dated: Monsey, New York
       May 9, 2019                 /s/Jacob Ginsburg_
                                   Jacob Ginsburg, Esq.
                                   Jacob Ginsburg, Esq. PLLC
                                   One Concord Drive
                                   Monsey, NY 10952
                                   (845) 371-1914

                                   Attorney for Creditors
                                   and parties in interest Judith Czin,
                                   the Estate of Eugene Czin, deceased
                                   and all Distributees of the Estate
                                   of Eugene Czin, deceased




                                                                                             2
